Memorandum. The order of the Appellate Division should be affirmed.
After being granted what is now conceded to be appropriate immunity defendant refused to answer questions put to him by a Grand Jury solely on the assertion of his constitutional privilege against self incrimination. Having thereafter been convicted of criminal contempt, defendant now contends that his conviction must be reversed on the ground that the Grand Jury questioning was based on information derived from unauthorized electronic eavesdropping. Since defendant’s refusal to answer questions was not predicated at the time on this contention it does not avail him to raise the issue now. (People v Breindel, 73 Misc 2d 734, affd 45 AD2d 691, affd 35 NY2d 928; cf. People v Einhorn, 35 NY2d 948.)
We have examined defendant’s other contentions, including *781those based on the provisions of CPL 700.50 and 700.70, and find them to be without merit.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.